Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Remarks:
The claims require that the metal (Mn) oxide particles be inside pores and passages. However, their figure 1 is merely a sketch of what they believe is the structure. Claim 7 requires a size of 100-400 nm, and the drawing shows that the passages/pores are considerably larger. However, active carbon is characterized by micropores of 2 nm or less, mesopores of 2-50 nm and larger macropores. Therefore, the proposed drawing is inconsistent with the understanding of activated carbon being primarily micro- and mesopores. The specification (para 31-33) recites that a suspension of oxide particles is contacted with active carbon, and has no details on what is done to assure impregnation within the carbon, as opposed to merely coating the surface. Para 34 teaches active carbon soaking in an oxide solution.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) Claim 8 is inconsistent with claim 1. Are additional particles meant?
B) Claim 6 is unclear since the sorbent is not present when the oxide is formed.
C) In claim 1, ‘its’ reducing agent is unclear in that it implies that each material has only one agent that can perform reduction.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kurokawa et al. 6010666.
Kurakawa teaches, especially in col. 5-7, a redox reaction to make Mn oxide particles followed by contacting active carbon with a solution of the oxide particles. The claimed oxide size and impregnation is deemed possessed since it is the same as described in the specification.
For claim 7, a slow gradual process is shown (compare to specification para 30). In any event, using the claimed parameters (drying temperature, reactant ratios, agitation, spraying, amount of oxide loaded for example) to make the oxide is obvious to create catalytic particles.
Note also the remarks above.



Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kurokawa taken with Sekine et al. 5997829.
Kurokawa, above, does not explicitly teach the size of the oxides or a polymeric support, however Sekine does in col. 4 for a similar material (Mn-Cu oxide pollution abatement device). Using them in the process/composition of Kurokawa is obvious to make an effective agent.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART L HENDRICKSON whose telephone number is (571)272-1351.  The examiner can normally be reached on Monday-Friday from 9 to 5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Coris Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736